Exhibit 10.3
EMPLOYMENT AGREEMENT
     AGREEMENT effective January 1, 2009 between Glacier Bancorp, Inc.,
hereinafter called “Company” and Don J. Chery, hereinafter called “Executive”
RECITALS

A.   Executive has served as Executive Vice President and Chief Administrative
Officer of the Company.   B.   The Company desires Executive to be retained by
the Company under the terms and conditions of this Agreement.   C.   Executive
desires to be retained by the Company under the terms and conditions of this
Agreement.

AGREEMENT

1.   Employment. The Company agrees to employ Executive and Executive accepts
employment by the Company on the terms and conditions set forth in this
Agreement. Executive’s title will be Executive Vice President and Chief
Administrative Officer of the Company. During the term of this Agreement,
Executive will serve as a director of subsidiary banks.   2.   Term. The term of
this Agreement (“Term”) is one year, beginning January 1, 2009.   3.   Duties.
The Company will employ Executive as its Executive Vice President and Chief
Administrative Officer. Executive will faithfully and diligently perform his
assigned duties, which include the following:

  (a)   Chief Administrative Officer. The Executive shall have such duties and
responsibilities as assigned by the Company’s President and Chief Executive
Officer, which shall be customary for Chief Administrative Officers of
comparable publicly reporting companies.     (b)   Report to Board. Executive
will report directly to the Company’s President and Chief Executive Officer. The
Company’s board of directors may, from time to time, modify Executive’s title or
add, delete, or modify Executive’s performance responsibilities to accommodate
management succession, as well as any other management objectives of the
Company. Executive will assume any additional positions, duties and
responsibilities as may reasonably be requested of him with or without
additional compensation, as appropriate and consistent with Sections 3(a) and
3(b) of this Agreement.

 



--------------------------------------------------------------------------------



 



4.   Extent of Services. Executive will devote all of his working time,
attention and skill to the duties and responsibilities set forth in Section 3.
To the extent that such activities do not interfere with his duties under
Section 3, Executive may participate in other businesses as a passive investor,
but (a) Executive may not actively participate in the operation or management of
those businesses, and (b) Executive may not, without the Company’s prior written
consent, make or maintain any investment in a business with which the Company or
its subsidiaries has an existing competitive or commercial relationship.   5.  
Salary. Executive will receive an annual salary of $201,571.00, to be paid in
accordance with the Company’s regular payroll schedule. Subsequent salary
increases are subject to the Company’s annual review of Executive’s compensation
and performance.   6.   Incentive Compensation. During the Term, the Company’s
board of directors will determine the amount of bonus to be paid by the Company
to Executive for that year, if any. In making this determination, the Company’s
board of directors will consider factors such as Executive’s performance of his
duties and the safety, soundness and profitability of the Company. Executive’s
bonus will reflect Executive’s contribution to the performance of the Company
during the year. This bonus will be paid to Executive no later than January 31
of the year following the year in which the bonus is earned by Executive.   7.  
Income Deferral. Executive will be eligible to participate in any program
available to the Company’s senior management for income deferral, for the
purpose of deferring receipt of any or all of the compensation he may become
entitled to under this Agreement.   8.   Vacation and Benefits.

  (a)   Vacation and Holidays. Executive will receive four weeks of paid
vacation each year in addition to all holidays observed by the Company and its
subsidiaries. Executive may carry over, in the aggregate, up to four weeks of
unused vacation to a subsequent year. Any unused vacation time in excess of four
weeks will not accumulate or carry over from one calendar year to the next. Each
calendar year, Executive shall take not less than one (1) week vacation.     (b)
  Benefits. Executive will be entitled to participate in any group life
insurance, disability, health and accident insurance plans, profit sharing and
pension plans and in other employee fringe benefit programs the Company may have
in effect from time to time for its similarly situated employees, in accordance
with and subject to any policies adopted by the Company’s board of directors
with respect to the plans or programs, including without limitation, any
incentive or employee stock option plan, deferred compensation plan, 401(k)
plan, and Supplemental Executive Retirement Plan (SERP). The Company through
this Agreement does not obligate itself to make any particular benefits
available to its employees.

2



--------------------------------------------------------------------------------



 



  (c)   Business Expenses. The Company will reimburse Executive for ordinary and
necessary expenses which are consistent with past practice at the Company
(including, without limitation, travel, entertainment, and similar expenses) and
which are incurred in performing and promoting the Company’s business. Executive
will present from time to time itemized accounts of these expenses, subject to
any limits of the Company policy or the rules and regulations of the Internal
Revenue Service. Reimbursement will be made as soon as practicable but no later
than the last day of the calendar year following the calendar year in which the
expenses were incurred. The amount of expenses eligible for reimbursement in one
calendar year will not affect the amount of expenses eligible for reimbursement
in any other calendar year.

9.   Termination of Employment.

  (a)   Termination by the Company for Cause. If the Company terminates
Executive’s employment for Cause (defined below) before this Agreement
terminates, the Company will pay Executive, within 10 business days following
his termination of employment, the salary earned and expenses reimbursable under
this Agreement incurred through the date of his termination. Executive will have
no right to receive compensation or other benefits for any period after
termination under this Section 9(a).     (b)   Other Termination by the Company.
If the Company terminates Executive’s employment without Cause before this
Agreement terminates, or Executive terminates his employment for Good Reason
(defined below) before this Agreement terminates, the Company will pay Executive
a payment having a present value equal to the compensation and other benefits he
would have been entitled to for the remainder of the term if his employment had
not terminated. All payments made pursuant to this Section 9(b) shall be
completed no later than March 15 of the calendar year following the calendar
year in which Executive’s employment terminates.     (c)   Death or Disability.
This Agreement terminates (1) if Executive dies or (2) if Executive is unable to
perform his duties and obligations under this Agreement for a period of 90
consecutive days as a result of a physical or mental disability arising at any
time during the term of this Agreement, unless with reasonable accommodation
Executive could continue to perform his duties under this Agreement and making
these accommodations would not pose an undue hardship on the Company. If
termination occurs under this Section 9(c), the Company shall pay Executive or
his estate, within 10 business days following his termination of employment, all
compensation and benefits earned and expenses reimbursable through the date
Executive’s employment terminated.

3



--------------------------------------------------------------------------------



 



  (d)   Termination Related to a Change in Control.

  (1)   Termination by Company. If the Company, or its successor in interest by
merger, or its transferee in the event of a purchase in an assumption
transaction (for reasons other than Executive’s death, disability, or Cause)
(A) terminates Executive’s employment within 2 years following a Change in
Control (as defined below), or (B) terminates Executive’s employment before the
Change in Control but on or after the date that any party either announces or is
required by law to announce any prospective Change in Control transaction and a
Change in Control occurs within six months after the termination, the Bank will
provide Executive with the payment and benefits described in Section 9(d)(3)
below.     (2)   Termination by Executive. If Executive terminates Executive’s
employment, with or without Good Reason, within two years following a Change in
Control, the Company will provide Executive with the payment and benefits
described in Section 9(d)(3).     (3)   Payments. If Section 9(d)(1)(A) or
Section 9(d)(2) is triggered in accordance with its terms, the Company will:
(i) subject to Sections 9(e) and 9(j) below, beginning within 30 days after
Executive’s separation from service as defined by Treasury Regulation §
1.409A-1(h) (“Separation from Service”), pay Executive in 24 substantially equal
monthly installments in an overall amount equal to two times the Executive’s
annual salary (determined as of the day before the date Executive’s employment
was terminated) and (ii) maintain and provide for 2 years following Executive’s
termination, at no cost to Executive, the benefits described in Section 8(b) to
which Executive is entitled (determined as of the day before the date of such
termination); but if Executive’s participation in any such benefit is thereafter
barred or not feasible, or discontinued or materially reduced, the Company will
arrange to provide Executive with benefits substantially similar to those
benefits or reimburse Executive’s out-of-pocket expenses of substantially
similar type and value. Subject to Sections 9(e) and 9(j) below, if
Section 9(d)(1)(B) is triggered in accordance with its terms, beginning within
30 days after a Change in Control, the Company will pay Executive in 24
substantially equal monthly installments in an overall amount equal to two times
the Executive’s annual salary (determined on the day before the date Executive’s
employment was terminated).

  (e)   Limitations on Payments Related to Change in Control. The following
apply notwithstanding any other provision of this Agreement:

4



--------------------------------------------------------------------------------



 



  (1)   the total of the payments and benefits described in Section 9(d)(3) will
be less than the amount that would cause them to be a “parachute payment” within
the meaning of Section 280G(b)(2)(A) of the Internal Revenue Code;     (2)   the
payment and benefits described in Section 9(d)(3) will be reduced by any
compensation (in the form of cash or other benefits) received by Executive from
the Company or its successor after the Change in Control and/or after
Executive’s termination of employment; and     (3)   Executive’s right to
receive the payments and benefits described in Section 9(d)(3) terminates
(i) immediately if before the Change in Control transaction closes, Executive
terminates his employment without Good Reason, or the Company terminates
Executive’s employment for Cause, or (ii) two years after a Change of Control
occurs.

  (f)   Return of Bank Property. If and when Executive ceases, for any reason,
to be employed by the Company, Executive must return to the Company all keys,
pass cards, identification cards and any other property of the Company. At the
same time, Executive also must return to the Company all originals and copies
(whether in memoranda, designs, devices, diskettes, tapes, manuals, and
specifications) which constitute proprietary information or material of the
Company and its subsidiaries. The obligations in this paragraph include the
return of documents and other materials which may be in his desk at work, in his
car, in place of residence, or in any other location under his control.     (g)
  Cause. “Cause” means any one or more of the following:

  (1)   Willful misfeasance or gross negligence in the performance of
Executive’s duties;     (2)   Conviction of a crime in connection with his
duties;     (3)   Conduct demonstrably and significantly harmful to the Company,
as reasonably determined on the advice of legal counsel by the Company’s board
of directors; or     (4)   Permanent disability, meaning a physical or mental
impairment which renders Executive incapable of substantially performing the
duties required under this Agreement, and which is expected to continue
rendering Executive so incapable for the reasonably foreseeable future.

  (h)   Good Reason. Executive terminates employment for “Good Reason” if all
four of the following criteria are satisfied:

5



--------------------------------------------------------------------------------



 



  (1)   Any one or more of the following conditions (each a “Condition”) arises
without Executive’s consent:

(A) The material reduction of Executive’s salary, unless the reduction or
elimination is generally applicable to substantially all Company employees (or
employees of a successor or controlling entity of the Company) formerly
benefitted;
(B) The material diminution in Executive’s authority or duties as of the date of
this Agreement;
(C) The material breach of this Agreement by the Company, or
(D) A material relocation or transfer of Executive’s principal place of
employment to a location outside Flathead County, Montana.

  (2)   Executive gives notice to the Company of the Condition within 90 days of
the initial existence of the Condition.     (3)   The Company fails to
reasonably remedy the Condition within 30 days following receipt of the notice
described in paragraph (2) above.     (4)   Executive terminates employment
within 180 days following the initial existence of the Condition.

  (i)   Change in Control. “Change in Control” means a change in the ownership
or effective control, or in the ownership of a substantial portion of the
assets, of the Company, within the meaning of Treas Reg. § 1.409A-3(i)(5).    
(j)   Section 409A Compliance. Notwithstanding anything in this Agreement to the
contrary, if any amounts that become due under this Agreement on account of the
termination of Executive’s employment constitute “nonqualified deferred
compensation” within the meaning of Code Section 409A, payment of such amounts
shall not commence until Executive incurs a Separation from Service (as defined
in Section 9(d)(3)). If, at the time of Executive’s Separation from Service
under this Agreement, Executive is a “specified employee” (under Internal
Revenue Code Section 409A), any amount that constitutes “nonqualified deferred
compensation” within the meaning of Code Section 409A that becomes payable to
Executive on account of Executive’s Separation from Service (including any
amounts payable pursuant to the preceding sentence) will not be paid until after
the end of the sixth calendar month beginning after Executive’s Separation from
Service (the “409A Suspension Period”). Within 14 calendar days after the end of
the 409A Suspension Period, Executive shall be paid a lump sum payment in cash
equal to any payments delayed because of the preceding sentence, together with
interest on them for the period of delay at a rate not less than the average
prime interest rate published in the Wall Street Journal on any day chosen by
the Company during that period. Thereafter, Executive shall receive any
remaining payments as if there had not been an earlier delay.

6



--------------------------------------------------------------------------------



 



10.   Confidentiality. Executive will not, after the date this Agreement was
signed, including during and after its Term, use for his own purposes or
disclose to any other person or entity any confidential business information
concerning the Company or its business operations or that of its subsidiaries,
unless (1) the Company consents to the use or disclosure of confidential
information; (2) the use or disclosure is consistent with Executive’s duties
under this Agreement, or (3) disclosure is required by law or court order. For
purposes of this Agreement, confidential business information includes, without
limitation, trade secrets (as defined under the Montana Uniform Trade Secrets
Act, Montana Code §30-14-402), various confidential information on investment
management practices, marketing plans, pricing structure and technology of
either the Company or its subsidiaries. Executive will also treat the terms of
this Agreement as confidential business information.

11.   Noncompetition. During the Term of this Agreement and for a period of two
years after Executive’s employment with the Company has terminated, Executive
will not, directly or indirectly, as a shareholder, director, officer, employee,
partner, agent, consultant, lessor, creditor or otherwise:

  (a)   provide management, supervisory or other similar services to any person
or entity engaged in any business in counties in which the Company or its
subsidiaries may have a presence which is competitive with the business of the
Company or a subsidiary as conducted during the term of this Agreement or as
conducted as of the date of termination of employment, including any preliminary
steps associated with the formation of a new bank.     (b)   persuade or entice,
or attempt to persuade or entice any employee of the Company or a subsidiary to
terminate his/her employment with the Company or a subsidiary.     (c)  
persuade or entice or attempt to persuade or entice any person or entity to
terminate, cancel, rescind or revoke its business or contractual relationships
with the Company or its subsidiaries.

12.   Enforcement.

  (a)   The Company and Executive stipulate that, in light of all of the facts
and circumstances of the relationship between Executive and the Company, the
agreements referred to in Sections 10 and 11 (including without limitation their
scope, duration and geographic extent) are fair and reasonably necessary for the
protection of the Company and its subsidiaries confidential information,
goodwill and other protectable interests. If a court of competent jurisdiction
should decline to enforce any of those covenants and agreements, Executive and
the Company request the court to reform these provisions to restrict Executive’s
use of confidential information and Executive’s ability to compete with the
Company to the maximum extent, in time, scope of activities and geography, the
court finds enforceable.

7



--------------------------------------------------------------------------------



 



  (b)   Executive acknowledges the Company will suffer immediate and irreparable
harm that will not be compensable by damages alone if Executive repudiates or
breaches any of the provisions of Sections 10 or 11 or threatens or attempts to
do so. For this reason, under these circumstances, the Company, in addition to
and without limitation of any other rights, remedies or damages available to it
at law or in equity, will be entitled to obtain temporary, preliminary and
permanent injunctions in order to prevent or restrain the breach, and the
Company will not be required to post a bond as a condition for the granting of
this relief.

13.   Covenants. Executive specifically acknowledges the receipt of adequate
consideration for the covenants contained in Sections 10 and 11 and that the
Company is entitled to require him to comply with these Sections. These Sections
will survive termination of this Agreement. Executive represents that if his
employment is terminated, whether voluntarily or involuntarily, Executive has
experience and capabilities sufficient to enable Executive to obtain employment
in areas which do not violate this Agreement and that the Company’s enforcement
of a remedy by way of injunction will not prevent Executive from earning a
livelihood.

14.   Arbitration.

  (a)   Arbitration. At either party’s request, the parties must submit any
dispute, controversy or claim arising out of or in connection with, or relating
to, this Agreement or any breach or alleged breach of this Agreement, to
arbitration under the American Arbitration Association’s rules then in effect
(or under any other form of arbitration mutually acceptable to the parties). A
single arbitrator agreed on by the parties will conduct the arbitration. If the
parties cannot agree on a single arbitrator, each party must select one
arbitrator and those two arbitrators will select a third arbitrator. This third
arbitrator will hear the dispute. The arbitrator’s decision is final (except as
otherwise specifically provided by law) and binds the parties, and either party
may request any court having jurisdiction to enter a judgment and to enforce the
arbitrator’s decision. The arbitrator will provide the parties with a written
decision naming the substantially prevailing party in the action. This
prevailing party is entitled to reimbursement from the other party for its costs
and expenses, including reasonable attorneys’ fees.

  (b)   Governing Law. All proceedings will be held at a place designated by the
arbitrator in Flathead County, Montana. The arbitrator, in rendering a decision
as to any state law claims, will apply Montana law.

8



--------------------------------------------------------------------------------



 



  (c)   Exception to Arbitration. Notwithstanding the above, if Executive
violates Section 10 or 11, the Company will have the right to initiate the court
proceedings described in Section 12(b), in lieu of an arbitration proceeding
under this Section 14.

15.   Miscellaneous Provisions.

  (a)   Entire Agreement. This Agreement constitutes the entire understanding
and agreement between the parties concerning its subject matter and supersedes
all prior agreements, correspondence, representations, or understandings between
the parties relating to its subject matter.     (b)   Binding Effect. This
Agreement will bind and inure to the benefit of the Company’s, its subsidiaries’
and Executive’s heirs, legal representatives, successors and assigns.     (c)  
Litigation Expenses. If either party successfully seeks to enforce any provision
of this Agreement or to collect any amount claimed to be due under it, this
party will be entitled to reimbursement from the other party for any and all of
its out-of-pocket expenses and costs including, without limitation, reasonable
attorneys’ fees and costs incurred in connection with the enforcement or
collection.     (d)   Waiver. Any waiver by a party of its rights under this
Agreement must be written and signed by the party waiving its rights. A party’s
waiver of the other party’s breach of any provision of this Agreement will not
operate as a waiver of any other breach by the breaching party.     (e)  
Assignment. The services to be rendered by Executive under this Agreement are
unique and personal. Accordingly, Executive may not assign any of his rights or
duties under this Agreement.     (f)   Amendment. This Agreement may be modified
only through a written instrument signed by both parties.     (g)  
Severability. The provisions of this Agreement are severable. The invalidity of
any provision will not affect the validity of other provisions of this
Agreement.     (h)   Governing Law and Venue. This Agreement will be governed by
and construed in accordance with Montana law, except to the extent that certain
regulatory matters may be governed by federal law. The parties must bring any
legal proceeding arising out of this Agreement in Flathead County, Montana.    
(i)   Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which taken together
will constitute one and the same instrument.

9



--------------------------------------------------------------------------------



 



Signed this 23th day of December, 2008.

            GLACIER BANCORP, INC.
      By:   /s/ Michael J. Blodnick         Michael J. Blodnick       
President/CEO   

          Attest:
      By:   /s/ LeeAnn Wardinsky         LeeAnn Wardinsky        Secretary     

            EXECUTIVE
      By:   /s/ Don J. Chery         Don J. Chery   

10